DETAILED ACTION
Allowable Subject Matter
Claims 1-14, 31 and 32 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, While the prior art recognizes that a spacer layer may have a graded doping profile which may be either constant or stepped, the prior art does not teach, motivate or suggest where the spacer layer comprises a first sub-layer that is in direct contact with the superlattice structure and a second sub-layer that is in direct contact with the n-type GaN layer, and the first sub-layer has a higher n-doping concentration than the second sublayer to provide a single step doping profile for the entire spacer layer along with combination with the other limitations of claim 1. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 3 of Shen et al. (US 2016/0093770) teaches a light emitting diode comprising a spacer layer (Item 33), where the spacer layer is graded , where each graded layer is a stack of sublayers, each sublayer having a different doping concentration or composition than either sublayer adjacent to it (Paragraph 0045). 
However, Shen does does not teach where the spacer layer has a single step doping profile for the entire spacer layer and where the first sub-layer of the spacer layer is in direct contact with the superlattice structure and the second sub-layer of the spacer layer is in direct contact with the n-type GaN layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891